MEMORANDUM2
Darryl L. Hronek appeals pro se the district court’s judgment dismissing his Freedom of Information Act action. We have jurisdiction pursuant to 28 U.S.C. § 1291. In a FOIA case where the adequacy of the factual basis is not disputed, this court reviews de novo the district court’s legal conclusion whether the FOIA exempts a document from disclosure. See Schiffer v. FBI, 78 F.3d 1405, 1409 (9th Cir.1996).
Hronek contends that the exemptions claimed by the defendants are invalid, since they relate to documents released to him over the course of his criminal conviction. This contention is rejected. See Mobile Oil Corp. v. United States Envtl. Prot. Agency, 879 F.2d 698, 701 (9th Cir.1989) (holding that agency release of certain documents in a litigation environment does not necessary waive any applicable exemption as to other documents).
Hronek’s remaining contentions, including his contentions regarding the personal knowledge requirement, his motion for extension of time, the adequacy of DEA’s search, and the public interest in his case, are rejected.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.